Citation Nr: 9933119	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as claimed as due to undiagnosed illness.

2.  Entitlement to service connection for chest pain, to 
include as claimed as due to undiagnosed illness.

3.  Entitlement to service connection for sleep disorder, to 
include as claimed as due to undiagnosed illness.

4.  Entitlement to service connection for severe nervousness, 
to include as claimed as due to undiagnosed illness.

5.  Entitlement to a permanent and total rating for pension 
purposes.



REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to July 
1992, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claims for 
service connection for headaches, chest pain, sleep disorder, 
severe nerves and to a permanent and total rating for pension 
purposes.  The veteran timely appealed this determination to 
the Board.

In April 1999, the veteran, his mother and his representative 
appeared before the undersigned Board Member at a hearing 
held in Washington, DC.  At the hearing, the veteran reported 
that he suffered from post-traumatic stress disorder (PTSD) 
due to his experiences in the Persian Gulf War.  This issue 
is not currently before the Board and it is referred to the 
RO for any and all appropriate action.


REMAND

The Board has carefully reviewed the claims file and finds 
that each of the claims must be remanded.

With respect to the veteran's claims for service connection, 
the Board observes that, according to the veteran, he suffers 
from headaches, chest pain, sleep disorder and severe 
nervousness, and that each of these conditions is related to 
his period of active service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The claims folder 
shows that the RO has not addressed the veteran's claims 
under the theory that such alleged disabilities are the 
result of Persian Gulf service and due to an undiagnosed 
illness, as set out in 38 C.F.R. § 3.317 (1999).  Because the 
veteran has not had the opportunity to have the RO consider 
his claims under 38 C.F.R. § 3.317, this matter must be 
remanded to the RO for initial adjudication to ensure full 
compliance with due process requirements.  

Under 38 C.F.R. § 3.317(a)(1) (1999), compensation may be 
paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms," provided that such disability was manifest to 
a degree of 10 percent or more prior to December 21, 2001, 
and that it cannot, by history, physical examination, and 
laboratory tests be attributed to any known clinical 
diagnosis.  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered chronic for purposes of adjudication. 38 C.F.R. § 
3.317(a)(3).  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to, 
headaches, joint pain, and gastrointestinal signs or 
symptoms. 38 C.F.R. § 3.317(b).

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
related to exposure to environmental agents while in the 
Persian Gulf are subject to the adjudicative procedures set 
forth in the Veterans Benefits Administration (VBA) Circular 
20-92-29 (Revised July 2, 1997).  In essence, this 
publication directs an RO, in receipt of a veteran's claim, 
to "undertake all required development action, including 
requesting a VA general medical examination."  With regard 
to nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.  

In addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

A review of the record reveals that the veteran was examined 
by VA in connection with his claims for service connection 
for headaches, chest pain, sleep disorder and severe 
nervousness in March and April 1997.  The evidence of record 
reveals that the examinations do not comport with the 
requirements of the mandatory guidelines for Gulf War 
disability examinations conducted in connection with this 
appeal because they do not indicate whether the symptoms 
reported are attributable to a diagnosis disorder.  In this 
regard, the Board observes that the veteran has been 
alternatively diagnosed as having muscle contraction tension 
headaches and headaches of unknown etiology; recurrent left 
anterior chest pain; and "adjustment disorder, depressed."  
Further, with regard to the psychiatric diagnosis, the 
examiner commented that he "credited" the veteran with that 
diagnosis, although he stated that the veteran "does not 
have any diagnosable psychiatric illness or 
psychopathology."  Accordingly, the examinations are 
inadequate, and the veteran should undergo further 
examinations.

With respect to the veteran's claim for nonservice-connected 
pension benefits, the Board concludes that this issue must 
also be remanded.  Such is warranted because a review of the 
March 1997 VA psychiatric examination report shows that, at 
the time of the evaluation, the veteran denied having 
nightmares, flashbacks, hypervigilance, isolation of affect, 
social withdrawal, or any other symptom that has been 
associated with PTSD, and examiner indicated that he did not 
suffer from that disability.  However, as noted in the 
introduction to this decision, at the April 1999 hearing, the 
veteran testified to experiencing some these symptoms, and in 
fact had asserted an informal claim for service connection 
for this disability, suggesting that he might have PTSD that 
became manifest subsequent to the most recent VA psychiatric 
examination.  As such, the veteran must be afforded a 
contemporaneous VA examination to determine the current 
nature and severity of his alleged PTSD.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).

Prior to scheduling any such examinations, however, the RO 
should obtain and associate with the claims file all records 
of outstanding pertinent medical treatment, so that the 
physicians' review of the veteran's medical history may be an 
informed one.  In this regard, the Board observes that, in a 
May 1999 statement, the veteran reported that pertinent 
evidence might be obtained from the State Farm Insurance 
Company.

As a final point, the Board would emphasize that, following 
completion of all the development requested herein, the RO 
should adjudicate all of the veteran's service connection 
claims on a de novo basis, to specifically include 
consideration of 38 C.F.R. § 3.317.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records from the 
State Farm Insurance Company in 
Charlottesville, Virginia, and from any 
other facility or source identified by 
the veteran.  The aid of the veteran and 
his representative in securing such 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any such records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should also contact the 
veteran and request that he submit signed 
statements from persons having personal 
knowledge of his disabilities which 
include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew the 
veteran during the Persian Gulf War or 
after separation from military service 
will be considered.  Each person's name 
and complete address must clearly be 
shown.  Each statement should describe 
exactly what the person observed and 
mention specific dates and places.  A 
person on active duty at the time should 
include his or her service number and 
military unit.

3.  After all available evidence procured 
in connection with the above development 
has been associated with the claims file, 
the veteran should be afforded VA medical 
examination(s) by appropriate 
specialist(s) to identify all signs and 
symptomatology that the veteran claims to 
experience on a chronic basis as a result 
of his service in the Persian Gulf.  

A complete history, which includes the 
time of initial onset and the frequency 
and duration of manifestations of each 
claimed disability, should be elicited 
from the veteran.  However, the RO must 
provide the examiner(s) with the 
veteran's claims folder, including a copy 
of this REMAND, for review in connection 
with the claims, and the report should 
reflect consideration of the veteran's 
pertinent medical history.  All 
specialized testing should be completed 
as deemed necessary by the examiner(s).  
The examination(s) must conform to the 
criteria for conducting Persian Gulf War 
examinations contained in the February 6, 
1998 memorandum described above to 
determine the nature and extent of any 
symptomatology attributable to Persian 
Gulf syndrome, to include headaches, 
chest pain, sleep disorder and severe 
nervousness.  The examiner should then 
expressly state which symptoms and 
abnormal physical findings can be 
attributed to a known clinical diagnosis 
and which cannot be attributed to a known 
clinical diagnosis.  For those symptoms 
and conditions which are not attributable 
to a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 38 
C.F.R. § 3.317(a)(2) (see above).  
Finally, the examiner(s) should express 
an opinion as to when such a symptom or 
condition initially manifested itself and 
whether it is to be regarded as 
"chronic" (i.e. as having existed for 
six months or more or as having resulted 
in intermittent episodes of improvement 
and worsening over a six-month period).  

The report of the examination(s) should 
be typewritten.  The examiner(s) must set 
forth the rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

4.  After completion of the above, the RO 
should, on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations and case law, assign a 
schedular disability rating for each of 
the veteran's disabilities.  The 
veteran's claim for a total rating should 
then be evaluated under both the 
objective ("average person") and 
subjective standards set forth in 38 
U.S.C.A. §§ 1502, 1521 (West 1991), and 
38 C.F.R. §§ 3.340, 3.342, 4.15, 4.17 and 
3.321(b)(2) (1999), consistent with 
Talley v Derwinski, 2 Vet. App. 282, 287-
8 (1992).

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims of 
entitlement to service connection for 
headaches, chest pain, sleep disorder and 
severe nervousness, including as 
secondary to his experiences in the 
Persian Gulf War, as well as to a 
permanent and total rating for pension 
purposes, in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In 
doing so, the RO must specifically 
consider 38 C.F.R. § 3.317 (1999) and, if 
deemed appropriate, 38 U.S.C.A. § 1154(b) 
(West 1991) and 38 C.F.R. § 3.304 (1999).  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

7.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


